UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) 05701 (Zip Code) Registrant's telephone number, including area code 802-773-2711 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of April 30, 2008 there were outstanding 10,332,183 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended March 31, 2008 Table of Contents PART I.Financial Information: Item 1. Financial Statements Condensed Consolidated Statements of Income 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Condensed Consolidated Statement of Changes in Common Stock Equity 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II.Other Information: Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURE 30 Page 1 of 30 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (unaudited) Three months ended March 31 2008 2007 Operating Revenues $ 91,224 $ 86,696 Operating Expenses Purchased Power - affiliates 16,468 16,138 Purchased Power 26,438 26,122 Production 3,342 3,139 Transmission - affiliates 3,389 1,497 Transmission - other 4,474 4,187 Other operation 14,745 13,788 Maintenance 6,169 5,457 Depreciation 3,869 3,739 Taxes other than income 4,039 3,728 Income tax expense 1,859 2,838 Total Operating Expenses 84,792 80,633 Utility Operating Income 6,432 6,063 Other Income Equity in earnings of affiliates 4,185 1,702 Allowance for equity funds during construction 17 17 Other income 767 1,067 Other deductions (1,308 ) (593 ) Income tax expense (1,425 ) (526 ) Total Other Income 2,236 1,667 Interest Expense Interest on long-term debt 1,937 1,799 Other interest 831 230 Allowance for borrowed funds during construction (8 ) (5 ) Total Interest Expense 2,760 2,024 Net Income 5,908 5,706 Dividends declared on preferred stock 92 92 Earnings available for common stock $ 5,816 $ 5,614 Per Common Share Data: Basic earnings per share $ 0.57 $ 0.55 Diluted earnings per share $ 0.56 $ 0.55 Average shares of common stock outstanding - basic 10,275,505 10,135,481 Average shares of common stock outstanding - diluted 10,377,034 10,240,602 Dividends declared per share of common stock $ 0.46 $ 0.46 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 of 30 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three months ended March 31 2008 2007 Net Income $ 5,908 $ 5,706 Other comprehensive income, net of tax: Defined benefit pension and postretirement medical plans: Portion reclassified through amortizations, included in benefit costs and recognized in net income: Actuarial losses, net of income taxes of $0 and $3 1 5 Prior service cost, net of income taxes of $3 and $2 2 3 3 8 Portion reclassified due to adoption of SFAS 158 measurement provision, included in retained earnings: Prior service cost, net of income taxes of $2 and $0 4 - 4 - Comprehensive income adjustments 7 8 Total comprehensive income $ 5,915 $ 5,714 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 of 30 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) March 31, 2008 December 31, 2007 ASSETS Utility plant Utility plant, at original cost $ 540,850 $ 538,229 Less accumulated depreciation 238,236 235,465 Utility plant, at original cost, net of accumulated depreciation 302,614 302,764 Property under capital leases, net 6,564 6,788 Construction work-in-progress 12,587 9,611 Nuclear fuel, net 1,063 1,105 Total utility plant, net 322,828 320,268 Investments and other assets Investments in affiliates 96,427 93,452 Non-utility property, less accumulated depreciation ($3,683 in 2008 and $3,681 in 2007) 1,635 1,646 Millstone decommissioning trust fund 5,299 5,645 Other 6,884 7,504 Total investments and other assets 110,245 108,247 Current assets Cash and cash equivalents 6,365 3,803 Restricted cash - 62 Special deposits - 1,000 Accounts receivable, less allowance for uncollectible accounts ($2,032 in 2008 and $1,751 in 2007) 26,898 24,086 Accounts receivable - affiliates, less allowance for uncollectible accounts ($48 in 2008and $48 in 2007) 63 254 Unbilled revenues 15,566 17,665 Materials and supplies, at average cost 5,330 5,461 Prepayments 5,488 8,942 Deferred income taxes 5,887 3,638 Power-related derivatives 934 707 Other current assets 1,160 1,081 Total current assets 67,691 66,699 Deferred charges and other assets Regulatory assets 32,175 31,988 Other deferred charges - regulatory 13,074 8,988 Other deferred charges and other assets 3,909 4,124 Total deferred charges and other assets 49,158 45,100 TOTAL ASSETS $ 549,922 $ 540,314 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 30 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) March 31, 2008 December 31, 2007 CAPITALIZATION AND LIABILITIES Capitalization Common stock, $6 par value, 19,000,000 shares authorized, 12,547,776 issued and 10,329,013 outstanding at March 31, 2008 and issued and 10,244,559 outstanding at December 31, 2007 $ 75,287 $ 74,848 Other paid-in capital 57,086 56,324 Accumulated other comprehensive loss (371 ) (378 ) Treasury stock, at cost, 2,218,763 shares at March 31, 2008 and 2,230,128 shares at December 31, 2007 (50,476 ) (50,734 ) Retained earnings 109,787 108,747 Total common stock equity 191,313 188,807 Preferred and preference stock not subject to mandatory redemption 8,054 8,054 Preferred stock subject to mandatory redemption 1,000 2,000 Long-term debt 112,950 112,950 Capital lease obligations 5,665 5,889 Total capitalization 318,982 317,700 Current liabilities Current portion of preferred stock subject to mandatory redemption 1,000 1,000 Current portion of long-term debt 3,000 3,000 Accounts payable 5,087 6,253 Accounts payable - affiliates 11,473 13,205 Notes payable 63,800 63,800 Dividends payable 2,363 - Nuclear decommissioning costs 2,150 2,309 Power-related derivatives 7,159 3,225 Other current liabilities 22,339 20,761 Total current liabilities 118,371 113,553 Deferred credits and other liabilities Deferred income taxes 35,873 33,666 Deferred investment tax credits 3,246 3,341 Nuclear decommissioning costs 9,172 9,580 Asset retirement obligations 3,248 3,200 Accrued pension and benefit obligations 21,699 19,874 Power-related derivatives 5,201 4,592 Other deferred credits - regulatory 9,771 9,395 Other deferred credits and other liabilities 24,359 25,413 Total deferred credits and other liabilities 112,569 109,061 Commitments and contingencies TOTAL CAPITALIZATION AND LIABILITIES $ 549,922 $ 540,314 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 of 30 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) Three months ended March 31 2008 2007 Cash flows provided (used) by: OPERATING ACTIVITIES Net income $ 5,908 $ 5,706 Adjustments to reconcile net income to net cash provided by operating activities: Equity in earnings of affiliates (4,185 ) (1,702 ) Distributions received from affiliates 1,330 1,353 Depreciation 3,869 3,739 Deferred income taxes and investment tax credits (200 ) (350 ) Non-cash employee benefit plan costs 1,445 1,811 Regulatory and other amortization, net 149 (11 ) Other non-cash expense, net 1,368 896 Changes in assets and liabilities: (Increase) decrease in accounts receivable and unbilled revenues (1,350 ) 1,426 Decrease in accounts payable (2,052 ) (2,149 ) Increase in accrued income taxes 3,098 3,709 Decrease in other current assets 702 550 Decrease (increase) in special deposits and restricted cash for power collateral 62 (1,937 ) Employee benefit plan funding (586 ) (618 ) Increase in other current liabilities 1,848 858 Other non-current assets and liabilities and other (184 ) (121 ) Net cash provided by operating activities 11,222 13,160 INVESTING ACTIVITIES Construction and plant expenditures (7,267 ) (5,032 ) Investments in available-for-sale securities (202 ) (519 ) Proceeds from sale of available-for-sale securities 135 477 Return of capital from investments in affiliates 96 108 Other investments and capital expenditures (44 ) (200 ) Net cash used for investing activities (7,282 ) (5,166 ) FINANCING ACTIVITIES Proceeds from issuance of common stock 1,180 629 Common and preferred dividends paid (2,453 ) (2,423 ) Proceeds from borrowings under revolving credit facility 9,300 3,500 Repayments under revolving credit facility (9,300 ) (3,500 ) Retirement of preferred stock subject to mandatory redemption (1,000 ) (1,000 ) Decrease in special deposits held for preferred stock redemptions 1,000 1,000 Reduction in capital lease obligations and other (105 ) (217 ) Net cash used for financing activities (1,378 ) (2,011 ) Net increase in cash and cash equivalents 2,562 5,983 Cash and cash equivalents at beginning of the period 3,803 2,799 Cash and cash equivalents at end of the period $ 6,365 $ 8,782 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 of 30 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN COMMON STOCK EQUITY (in thousands, except share data) (unaudited) Common Stock Treasury Stock Accumulated Other Other Shares Paid-in Comprehensive Retained Issued Amount Capital Loss Share Amount Earnings Total Balance, December 31, 2007 12,474,687 $ 74,848 $ 56,324 $ (378 ) 2,230,128 $ (50,734 ) $ 108,747 $ 188,807 Adjust to initially apply SFAS 158measure provision, net of tax 4 (49 ) (45 ) Net income 5,908 5,908 Other comprehensive income 3 3 Dividend reinvestment plan (11,365 ) 258 258 Stock options exercised 58,000 348 772 1,120 Share-based compensation 15,089 91 (59 ) 32 Dividends declared on common andpreferred stock (4,816 ) (4,816 ) Amortization of preferred stockissuance expense 4 4 Gain on issuance of treasury stock 42 42 Loss on reacquisition of capitalstock 3 (3 ) - Balance, March 31, 2008 12,547,776 $ 75,287 $ 57,086 $ (371 ) 2,218,763 $ (50,476 ) $ 109,787 $ 191,313 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 7 of 30 CENTRAL VERMONT PUBLIC SERVICE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BUSINESS ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Description of Business Central Vermont Public Service Corporation ("we", "us", "CVPS" or the "company") is engaged in the purchase, production, transmission, distribution and sale of electricity.We are the largest electric utility in Vermont, serving about 158,000 retail customers spread across about half of Vermont.Our wholly owned subsidiaries include Custom Investment Corporation, C.V. Realty, Inc., Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. and Catamount Resources Corporation. We have equity ownership interests in Vermont Yankee Nuclear Power Corporation ("VYNPC"), Vermont Electric Power Company, Inc. ("VELCO"), Vermont Transco LLC ("Transco"), Maine Yankee Atomic Power Company ("Maine Yankee"), Connecticut Yankee Atomic Power Company ("Connecticut Yankee") and Yankee Atomic Electric Company ("Yankee Atomic"). Basis of PresentationThese unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America ("U.S.
